United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.C., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS BORDER PROTECTION,
Miami, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-822
Issued: July 10, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 7, 2007 appellant filed a timely appeal of the Office of Workers’
Compensation Programs’ merit decision dated April 25, 2006 denying his claim for
compensation. He also timely appealed a decision of the Branch of Hearings and Review dated
November 22, 2006 finding that he had abandoned his request for an oral hearing. Pursuant to
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has met his burden of proof in establishing that he
was totally disabled from May 1 to July 7, 2005; and (2) whether the Office properly determined
that appellant had abandoned his request for a hearing.
FACTUAL HISTORY
On May 22, 2004 appellant, then a 47-year-old immigration inspector, filed a traumatic
injury claim alleging that on May 21, 2004 he slipped and fell in the employing establishment

parking lot while in the performance of duty. He returned to light-duty work on July 8, 2004.
The Office accepted appellant’s claim for contusion of the right hand, contusion wrist, contusion
right hip and contusion to right chest on August 4, 2004.
In a letter dated May 1, 2005, appellant requested one year of leave without pay from the
employing establishment to recover from his injuries. He filed a claim for compensation
requesting compensation for leave without pay from May 1 to July 7, 2005. In support of his
claim, appellant submitted a note dated May 5, 2005 from Dr. Mark A. Vacker, a Board-certified
family practitioner, describing neck pain and right iliac bone discomfort. The employing
establishment denied appellant’s request for leave without pay and he resigned from the
employing establishment effective July 14, 2005. The Office accepted the additional conditions
of cervical and lumbar strains as due to appellant’s May 21, 2004 employment injury on
February 13, 2006.
On March 22, 2006 the Office requested additional information in support of appellant’s
claimed period of disability. In a report dated March 20, 2006, Dr. J. Michael Hemphill, a
Board-certified neurologist, noted appellant’s history of injury and performed a physical
examination.
Dr. Hempill found that appellant’s neurological examination and
electromyelogram was normal. He recommended physical therapy and a magnetic resonance
imaging scan.
Dr. Vacker completed a note on April 21, 2005 and described appellant’s symptoms of
chronic back and neck pain following his employment injury. He found tenderness in the
cervical and thoracic spines. Dr. Vacker examined appellant on May 5, 2005 and noted that
appellant was scheduled for a series of injections. He stated: “[P]ain is chronic debilitation,
patient was considering leaving work, he had instead decided to apply on FMLA [Family
Medical Leave Act] to see if he improves with the new Tx [treatment] options.”
By decision dated May 25, 2006, the Office denied appellant’s claim for compensation
due to total disability from May 1 to July 7, 2005. Appellant requested an oral hearing on
May 10, 2006. In a letter dated October 10, 2006, mailed to his address of record, 805A Ketch
Court, Hinesville, Georgia 31313, the Branch of Hearings and Review informed appellant that
his hearing was scheduled for November 7, 2006 at 1:15 p.m. at the Federal Building, 400 West
Bay Street, Room 826, Jacksonville, Florida 32203. By decision dated November 22, 2006, the
Office informed appellant that as he failed to appear for his oral hearing and failed to contact the
Office either before or after the date of the oral hearing to explain his failure to appear. The
Office found that appellant had abandoned his request for an oral hearing.1
LEGAL PRECEDENT -- ISSUE 1
Under the Federal Employees’ Compensation Act,2 the term “disability” means the
incapacity, because of an employment injury, to earn the wages that the employee was receiving
1

The Board notes that the Office improperly associated the case record for C.F., Docket No. 07-812 with that of
this case.
2

5 U.S.C. §§ 8101-8193.

2

at the time of injury.3 Disability is thus not synonymous with physical impairment, which may
or may not result in incapacity to earn wages. An employee who has a physical impairment
causally related to a federal employment injury, but who nevertheless has the capacity to earn the
wages he or she was receiving at the time of injury, has no disability as that term is used in the
Act.4 Furthermore, whether a particular injury causes an employee to be disabled for
employment and the duration of that disability are medical issues which must be proved by a
preponderance of the reliable, probative and substantial medical evidence.5 The Board will not
require the Office to pay compensation for disability in the absence of any medical evidence
directly addressing the specific dates of disability for which compensation is claimed. To do so
would essentially allow employees to self-certify their disability and entitlement to
compensation.6
ANALYSIS -- ISSUE 1
Appellant filed a claim for compensation requesting wage-loss compensation from May 1
through July 7, 2005. In support of his claim for total disability for this period, appellant
submitted notes from Dr. Vacker, a Board-certified family practitioner, addressing his chronic
neck and back pain. On May 5, 2005 Dr. Vacker stated that appellant was considering leaving
work but had instead decided to apply for leave to see if he improved with new treatments. He
did not offer his own opinion that appellant was totally disabled for work due to the accepted
employment injury. Dr. Vacker merely restated appellant’s feeling regarding his condition.
When a physician’s statements regarding an employee’s ability for work consist only of a
repetition of the employee’s complaints that he or she hurts too much to work without objective
signs of disability being shown, the physician has not presented a medical opinion on the issue of
disability or a basis for payment of compensation.7 As there is no medical evidence directly
addressing the specific dates of disability for which compensation is claimed, therefore, appellant
has not met his burden of proof in establish that he was totally disabled from May 1 through
July 7, 2005.
LEGAL PRECEDENT -- ISSUE 2
A claimant who has received a final adverse decision by the Office may obtain a hearing
by writing to the address specified in the decision within 30 days of the date of the decision for
which a hearing is sought.8 Unless otherwise directed in writing by the claimant, the Office
hearing representative will mail a notice of the time and place of the hearing to the claimant and

3

20 C.F.R. § 10.5(f).

4

Cheryl L. Decavitch, 50 ECAB 397, 401 (1999).

5

Fereidoon Kharabi, 52 ECAB 291, 292 (2001).

6

William A. Archer 55 ECAB 674, 679 (2004).

7

Id.

8

20 C.F.R. § 10.616(a).

3

any representative at least 30 days before the scheduled date.9 The Office has the burden of
proving that it mailed to appellant and his representative a notice of a scheduled hearing.10
The authority governing abandonment of hearings rests with the Office’s procedure
manual. Chapter 2.1601.6(e) of the procedure manual, dated January 1999, provides as follows:
“e. Abandonment of Hearing Requests.
(1) A hearing can be considered abandoned only under very limited
circumstances. All three of the following conditions must be present: the
claimant has not requested a postponement; the claimant has failed to
appear at a scheduled hearing; and the claimant has failed to provide any
notification for such failure within 10 days of the scheduled date of the
hearing.
Under these circumstances, H&R [Branch of Hearings and Review] will
issue a formal decision finding that the claimant has abandoned his or her
request for a hearing and return the case to the DO [district office]. In
cases involving prerecoupment hearings, H&R will also issue a final
decision on the overpayment, based on the available evidence, before
returning the case to the DO.
(2) However, in any case where a request for postponement has been
received, regardless of any failure to appear for the hearing, H&R should
adviser the claimant that such a request has the effect of converting the
format from an oral hearing to a review of the written record.
This course of action is correct even if H&R can advise the claimant far
enough in advance of the hearing that the request is not approved and that
the claimant is, therefore, expected to attend the hearing and the claimant
does not attend.”11
ANALYSIS -- ISSUE 2
The Office issued a decision on April 25, 2006 denying appellant’s claim for
compensation due to total disability from May 1 through July 7, 2005. Appellant requested a
hearing with an Office hearing representative regarding this matter on May 10, 2006 and such a
hearing was scheduled for November 7, 2006.
9

20 C.F.R. § 10.617(b). Office procedure also provides that notice of a hearing should be mailed to the claimant
and the claimant’s authorized representative at least 30 days prior to the scheduled hearing. Federal (FECA)
Procedure Manual, Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter 2.1601.6(a)
(January 1999).
10

See Michelle R. Littlejohn, 42 ECAB 463, 465 (1991).

11

Federal (FECA) Procedure Manual , Part 2 -- Claims, Hearings and Reviews of the Written Record, Chapter
2.1601.6(a) (January 1999).

4

The Office scheduled an oral hearing before an Office hearing representative at a specific
time and place on November 7, 2006. The record shows that the Office mailed appropriate
notice to the claimant at his last known address. The record also supports that appellant did not
request postponement, that he failed to appear at the scheduled hearing and that he failed to
provide any notification for such failure within 10 days of the scheduled date of the hearing. As
this meets the conditions for abandonment specified in Office procedure manual, the Office
properly found that appellant abandoned his request for an oral hearing before an Office hearing
representative.
CONCLUSION
The Board finds that appellant failed to establish that he was totally disabled from May 1
to July 7, 2005 and that the Office properly denied his claim for compensation for this period.
The Board further finds that appellant abandoned his request for an oral hearing.
ORDER
IT IS HEREBY ORDERED THAT the November 22 and April 25, 2006 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: July 10, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

